*AMENDED CLD-283                                                   NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                         No. 11-3232
                                         ___________

                           IN RE: SCOTT JOHN TRAVALINE,
                                                   Petitioner
                         ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Eastern District of Pennsylvania
                        (Related to E.D. Pa. Civ. No. 10-cv-01653)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   September 8, 2011
                Before: RENDELL, FUENTES, and SMITH, Circuit Judges

                             (Opinion filed: September 29, 2011 )
                                          _________

                                           OPINION
                                           _________

PER CURIAM

      Scott John Travaline seeks a writ of mandamus directing the District Court to

commence a trial. We will deny the petition.

      Travaline filed a second amended complaint,1 alleging numerous constitutional

violations and other offenses. The District Court dismissed the complaint with prejudice,

and we affirmed the District Court’s judgment, concluding that Travaline’s complaint



      1
          Travaline’s original and first amended complaint were dismissed without prejudice.
                                                1
failed to state a plausible claim for relief.2 C.A. No. 10-4591. On August 23, 2011,

Travaline filed a petition for writ of mandamus requesting that we direct the District

Court to commence trial.3

       Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

To obtain a writ of mandamus, a petitioner must show that “(1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth

v. Perry, ___ U.S. ___, 130 S. Ct. 705, 710 (2010) (internal quotations omitted).

       Travaline has not demonstrated that he has a clear right to the writ of mandamus.

The District Court dismissed his complaint and we affirmed. Therefore, there is no

pending decision for which mandamus would be appropriate. As we previously informed

Travaline, if he wishes to pursue further review in this case, he may do so by filing a

petition for writ of certiorari with the United States Supreme Court.

       Accordingly, we will deny Travaline’s mandamus petition and “motion for

summary judgment.




       2
           We noted that Travaline’s complaint consisted of largely unintelligible ramblings.

       Because respondents did not respond to Travaline’s petition for writ of
       3

mandamus, Travaline then filed a “motion for summary judgment.”
                                                  2